Case 3:19-cv-01147-HES-PDB Document 70 Filed 07/21/21 Page 1 of 2 PagelD 732

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JAC’QUANN MARQUIS HARVARD,

Plaintiff,
Vv. Case No. 3:19-cv-1147-HES-PDB
MARK 8. INCH, et al.,

Defendants.

 

ORDER

Finding good cause, the Joint Motion for Extension of Certain Deadlines
(Doc. 68) is GRANTED only to the extent stated below:

1. The parties must conduct discovery so that any requested
discovery is due no later than August 30, 2021. Any discovery related motion
must be filed by September 9, 2021.

2. Any summary judgment motion, other case dispositive motion, and

Daubert motion must be filed by October 29, 2021.
Case 3:19-cv-01147-HES-PDB Document 70 Filed 07/21/21 Page 2 of 2 PagelD 733

a. Responses to any summary judgment motion or other case
dispositive motion must be filed by November 29, 2021.

DONE AND ORDERED at Jacksonville, Florida, this Va eee of

July, 2021.

 

caw 7/20

C: Counsel of Record
